          Case 1:18-cv-05436-AKH Document 63 Filed 06/04/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 GEANNETTA JACKSON,                                             :
                                                                :   SUMMMARY ORDER
                                          Plaintiff,            :
              -against-                                         :   18 Civ. 5436 (AKH)
                                                                :
 HALSTEAD PROPERTY, LLC, et al.,                                :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff, who brought this case pseudonymously but has since consented to

proceed under her real name, sues for alleged violations of the Fair Housing Act, 42 U.S.C. §§

3601-3619, 3631; New York State Human Rights Law, N.Y. Exec. Law § 296(5); and New York

City Human Rights Law, N.Y.C. Admin. Code § 8-107(5)(a)(1). Defendants moved for

summary judgment, and Plaintiff cross-moved for discovery sanctions. Today, June 4, 2020, I

heard oral argument on both motions. For the reasons stated on the record at oral argument,

Defendants’ motion for summary judgment is granted, and the case is dismissed. Defendants

have provided undisputed evidence of a legitimate, nondiscriminatory rationale for rejecting

Plaintiff’s bid to purchase the apartment at issue, and Plaintiff has failed to produce evidence that

the rationale was pretextual. For the reasons stated on the record, Plaintiff’s motion for

discovery sanctions is denied as moot. None of the evidence Plaintiff sought would have

affected the summary judgment decision, as there remains undisputed evidence, including the

contract of sale, that another bidder made a more attractive offer than Plaintiff.
         Case 1:18-cv-05436-AKH Document 63 Filed 06/04/20 Page 2 of 2



               The Clerk is directed to 1) amend the case caption to reflect Plaintiff’s identity,

Geanetta Jackson, instead of the pseudonym, Jane Doe, 2) close the open motions (ECF Nos. 33,

47), 3) enter judgment for Defendants, and 4) close the case.

               SO ORDERED.

Dated:         June 4, 2020                            /s/ Alvin K. Hellerstein
               New York, New York                     ALVIN K. HELLERSTEIN
                                                      United States District Judge




                                                 2
